DETAILED ACTION
Applicant’s amendments and remarks, filed November 23, 2020, are fully acknowledged by the Examiner. Currently, claims 1, 2, 4-10 and 12-21 are pending with claims 3 and 11 cancelled, claims 1, 7, 12 and 16 amended, and claims 10 and 19-21 withdrawn. Applicant’s amendments claim 7 have obviated the previously-filed objection to the claim. Similarly, Applicant’s amendments to claims 7 and 12 have obviated the previously-filed rejections of those claims under 35 U.S.C. 112(b). The following is a complete response to the November 23, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 4 and 5 are objected to because of the following informalities: the Examiner request that Applicant amend the recitation of ‘wet’ in claim 4 and ‘dry’ in claim 5 to remove the single quotation marks. Such are unnecessary to the understanding of the claim and can only leave question as to what it being quoted by their use.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sotzing (US Pat. Pub. 2015/0017421 A1) further in view of Pani (“Fully textile …monitoring systems” previously cited in the July 24, 2020 Action) and Sotzing et al. (US Pat. Pub. 2007/0089845 A1) hereinafter “Sotzing ‘845”.
Regarding claim 1, Sotzing teaches a bio-potential wearable monitoring system (Fig. 1), comprising: an electrode comprising a conductive polymer fabric (electrically conductive polymeric fiber; [0015]), and a wiring element in electrical communication with the electrode 
While Sotzing provides for the use of a wiring element, Sotzing fails to specifically provide that this is a conductive polymer coated fabric wiring element. Additionally, while Sotzing provides for the use of the disclosed electrode as a sensor, Sotzing fails to specifically provide for such to be one of the listed systems set forth in claim 1.
Sotzing ‘845 provides for a similar manner of manufacturing conductive polymer coated conductive structures, and specifically teaches the use of such as a wire or lead and/or a wire for circuitry (see [0127]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a conductive polymer coated wiring element as in Sotzing ‘845 as the wiring element in Sotzing to provide for a known alternative manner of providing an electrical connection between the conductive polymer coated flexible electrode and a sensing system. Such would ensure that both the electrode and the wiring are 
Sotzing ‘845 fails to cure the noted deficiency in Sotzing with respect to the use with the listed systems in claim 1. In a similar field, Pani teaches an electrode comprising a conductive polymer fabric (textile electrode based on woven fabric treated with PEDOT:PSS; Abstract), wherein the monitoring system is an electrocardiogram system, an electroencephalogram system, an electromyography system, heart rate system, respiratory rate system, bioelectrical impedance analysis system, or an electrodermal activity system (electrode is used for bipotential recording including for example ECG, EEG, and EMG; Abstract, Introduction second paragraph).  
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrode of Sotzing as an electrode in combination with a sensing system for the purpose of recording biosignals as taught by Pani. Sotzing establishes the use of its flexible electrode as a sensor and Pani teaches that the use of such flexible electrodes provides for the use of such an electrode as a wearable sensor that provides enhanced comfort and effective sensing.
Regarding claim 2, Sotzing teaches the monitoring system of claim 1, wherein the wearable monitoring system is in the form of a garment, footwear, headwear, wrist band, chest strap, or belt (the system may be used in apparel or footwear; [0023]).  
Regarding claim 6, Sotzing teaches the monitoring system of claim 1, wherein the nucleophile derivatized nanoparticles of a.) electrically conductive fibrous substrate comprise silica, titania, alumina, calcium oxide, amine functionalized nanoparticles, or a combination thereof (see desiccant materials in [0029]).   

Regarding claim 8, Sotzing teaches the monitoring system of claim 1, wherein the electrically conductive polymer of the a.) electrically conductive fibrous substrate is PEDOT:PSS (electrically conductive polymer can be PEDOT:PSS; [0024]).
Regarding claim 9, Sotzing teaches the monitoring system of claim 1, wherein the polymeric fiber of the a.) electrically conductive fibrous substrate is nylon 6, nylon 66, nylon 610, nylon 12, co-polymerized nylon, polyethylene terephthalate, polytrimethylene terephthalate, polybutylene terephthalate, polypropylene terephthalate, polyurethane, polypropylene, polyethylene, spandex (polyurethane-polyurea copolymer), polyester-based polyurethane, copolymers thereof, or a combination thereof (see polymeric fiber materials in [0028]).
Regarding claim 12, Sotzing teaches monitoring system of claim 1, but is silent on wherein the wearable monitoring system receives bio-potential signals that can be recorded and tracked by a fixed computer or a mobile device using wireless communication.  

Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art to have utilized the combined system set forth in the rejection of claim 1 above for the purpose of recording and tracking biosignals as taught by Pani. The tracking and recording of Pani would further provide for a user and/or medical professional to monitor the feedback from the system for future review and use.
Regarding claim 13, Sotzing teaches the monitoring system of claim 1. While Sotzing discloses that the system may be used as a sensor ([0023]), Sotzing does not explicitly teach a method of measuring a bio-potential using the monitoring system of claim 1. However, Pani is cited in the rejection of claim 1 as provides for the use of a flexible sensor as in Sotzing as an electrode in a system that measures a biopotential. AS such, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to further use the combined sysem of claim 1 to record biosignals as taught by Pani. Again this combined system and use would provide for a wearable sensor that provides enhanced comfort and effective sensing and recording biopotentials.
Regarding claim 14, the present combination teaches the method of claim 13, wherein the bio-potential is measured in dry conditions (per Pani with the disclosure that a flexible electrode has good performance in both wet and dry conditions; Abstract).  

	Regarding claim 16, Sotzing teaches a method of making a bio-potential wearable monitoring system (Fig. 1), comprising: forming an electrode comprising a conductive polymer fabric (electrically conductive polymeric fiber; [0034]), and connecting a wiring element to the electrode, wherein the wiring element is in electrical communication with the electrode (wires may be used to connect the electrically conductive polymeric fiber to a power source; [0049], [0074]); and wherein the conductive polymer fabric is a.) an electrically conductive fibrous substrate comprising: a fibrous substrate comprising polymeric fibers (electrically conductive fibrous substrate; [0034]) comprising nucleophile derivatized nanoparticles wherein a portion of the nucleophile derivatized nanoparticles are located at the surface of the polymeric fiber (desiccant particles, wherein a portion of the desiccant particles are disposed at the surface of the polymeric fiber; [0034]. Desiccant particles as taught by Sotzing are equivalent to the claimed nucleophile derivatized nanoparticles as discussed in [0040] of the instant specification); and an electrically conductive polymer film disposed on at least a portion of the polymeric fibers of the fibrous substrate and at least in partial contact with the nucleophile derivatized nanoparticles (electrically conductive polymer disposed on the polymeric fiber and in partial contact with the desiccant particles; [0034]).
While Sotzing provides for the use of a wiring element, Sotzing fails to specifically provide that this is a conductive polymer coated fabric wiring element. Additionally, while Sotzing provides for the use of the disclosed electrode as a sensor, Sotzing fails to specifically provide for such to be one of the listed systems set forth in claim 1.

Sotzing ‘845 fails to cure the noted deficiency in Sotzing with respect to the use with the listed systems in claim 1. In a similar field, Pani teaches an electrode comprising a conductive polymer fabric (textile electrode based on woven fabric treated with PEDOT:PSS; Abstract), wherein the monitoring system is an electrocardiogram system, an electroencephalogram system, an electromyography system, heart rate system, respiratory rate system, bioelectrical impedance analysis system, or an electrodermal activity system (electrode is used for bipotential recording including for example ECG, EEG, and EMG; Abstract, Introduction second paragraph).  
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrode of Sotzing as an electrode in combination with a sensing system for the purpose of recording biosignals as taught by Pani. Sotzing establishes the use of its flexible electrode as a sensor and Pani teaches that the use of such flexible electrodes provides for the use of such an electrode as a wearable sensor that provides enhanced comfort and effective sensing.

	Regarding claim 18, Sotzing teaches the method of claim 17, wherein the electrically conductive polymer is drop cast, spray coated, ink jet coated, dip coated, spin coated, gravure coated, extrusion coated onto the fibrous substrate, or the fibrous substrate is soaked in a mixture of electrically conductive polymer and solvent (see techniques for applying the electrically conductive polymer in [0030]).  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sotzing (US Pat. Pub. 2015/0017421 A1) further in view of Pani (“Fully textile …monitoring systems” previously cited in the July 24, 2020 Action) and Sotzing et al. (US Pat. Pub. 2007/0089845 A1) hereinafter “Sotzing ‘845” as applied to claim 1 above and further in view of Chen, Yun-Hsuan, et al. ("Soft, comfortable polymer dry electrodes for high quality ECG and EEG recording” previously-cited in the July 24, 2020 action).
Regarding claims 4 and 5, Sotzing teaches the monitoring system of claim 1, but is silent on wherein the monitoring 2UCT0227US2 system is an electrocardiogram system i) having a signal to noise ratio range of 3 to 30 dB; and ii) capable of measuring ECG in the heart rate range of 40 to 180 bpm while in the wet condition or dry condition.  While the combination in the rejection of claim 1 above with the teaching of Pani provides for the use of the system as an ECG and with such capable of measuring an ECG in the heart as claimed in either a wet or dry condition, Pani fails 
In a related field of endeavor, Chen teaches a polymer electrode for recording ECG (Abstract) having a signal to noise ratio range of 3 to 30 dB (signal processing techniques are used to improve SNR; section 3.3.1. Resultant SNR is demonstrated to be above 3 dB; Fig. 12c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized signal processing techniques to improve signal to noise ratio as taught by Chen with the system of the present combination in order to ensure that the signal is not negatively affected by noise. 
Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive. 
Applicant argues with respect to the amended versions on claim 1 and 16 on pages 15-20 of the Remarks. As noted in the 35 U.S.C. 102(a)(1) section of the Remarks on page 15, the subject matter of prior-dependent claim 3 was not rejected by Sotzing along. As such, the prior rejection of claims 1 and 16 as anticipated by Sotzing under 35 U.S.C. 102(a)(1) have been overcome.
Turning to Applicant’s comments with respect to the subject matter from prior dependent claim 3, Applicant alleges on page 17 that the “combination of Sotzing and Pani, or Sotzing and Pani in view of Chen fail to render claim 1 as obvious”. Applicant notes that the primary reference of Sotzing disclosure the use of its electrically conductive synthetic fiber “as an electrode for electrochromic and sensor device and as a heating element” and that such “used direct current (DC) potential or voltage.” Applicant continues on pages 17-18 with respect to the 
Applicant then discusses the cited Pani reference on pages 18-19 of the Remarks and discusses that “Pani does not teach or suggest 1) an ECG monitoring system having both conducting polymer electrodes and conducting polymer wires” and for “a flexible and stretchable conducting polymer electrode”. Applicant also notes on pages 18-19 with respect to the teaching in Pani of its electrode that Pani is a conventional fabric electrode that utilizes a metallic snap fastener and, thus, fails to teach “the use of a conductive polymer coated fabric wiring element with its fabric electrode.” Applicant further notes with respect to Pani that it does not teach the use of a “stretchable electrode” including “stretchable fabrics and electrodes”. 
Last, Applicant notes that Chen is similarly deficient as Pani on page 19 of the Remarks and argues on page 20 that its constructing does not provide for various features of the claimed biopotential electrode.
These arguments are not persuasive.
With respect to the Sotzing reference, the Examiner is of the position that Applicant’s remarks regarding the lack of suitability of the disclosed electrode structure in at least one of the claimed monitoring systems are contradictory to Applicant’s own disclosure regarding the use of the materials and construction disclosed in the Sotzing reference. Specifically, Applicant incorporates the Sotzing reference in paragraph [0039] of the filed Specification and notes that the Sotzing (US Pat. Pub. 2015/0017421) reference includes suitable materials for the preparation of conductive polymer fabric electrodes. [0040] of the filed Specification expands upon the suitability of the materials of the Sotzing reference. 

To this end, the Examiner is of the position that Sotzing’s disclosure is not limited solely to use with DC voltages based systems and that Applicant’s reading of the exemplary uses of Sotzing are unduly narrow. The Abstract of Sotzing recites the generic use of the material as an electrode. [0002] further discloses use as an electrode. [0023] and claims 17 and 18 discuss the use of the material as “an electrode for devices” including use in sensors. At no time has the Sotzing discussed the limiting of the material for use in a DC system. The Examiner again notes that Applicant’s own disclosure makes reference to the Sotzing reference as providing exemplary materials and methods for generating an electrode in the context of use with the claimed monitoring system.
Therefore, it is in view of at least the reasoning set forth above that the Examiner maintains that the electrode disclosed in Sotzing would indeed be suitable for use in conjunction with a monitoring system as set forth in the rejection of claims 1 and 16 above.
Turning to the citation of the Pani reference, the Examiner first notes that it is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that the rejection of both claims 1 and 16 are predicated on Sotzing teaching the claimed electrode structure with Pani being relied upon to provide that similar structures are utilized in combination with at least one of the claimed monitoring systems. Pani need not teach 
As such, the Examiner maintains that the combination of Sotzing and Pani, when taken together, render obvious the use of the electrode of Sotzing in combination with a monitoring system as set forth in Pani for at least the reasoning set forth in the action above.
With respect to the new requirement in claims 1 and 16 for the wiring element to be formed as a conductive polymer coated fabric, the Examiner has cited the Sotzing et al. (US Pat. Pub. 2007/0089845 A1) reference (noted above as Sotzing ‘845) to provide for a known alternative manner of provide for a conductive polymer wiring for use in the claimed system. While Applicant has provided arguments against the prior combinations of Sotzing, Pani and Chen with respect to this limitation, it is the Examiner’s position that the newly Sotzing ‘845 reference readily cures this deficiency in the prior combinations.
AS such, it is for at least the reasoning set forth in the action above that the Examiner believes that each of the newly presented grounds of rejection in the action above are tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794